                                    UNITED STATES DISTRICT COURT
                                                         for the
                                          Northern District of West Virginia                                 JUL
                                                                                                     U.             201g
    JESSE T. GILMORE, Petitioner,


                 Plaintiff(s)
                    V.
                                                                   Civil Action No.    5:1 8-CV-90
    JENNIFER SAAD, Respondent.



                 Defendanl(s)
                                     JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
          Judgment award            Judgment costs         Other




    This action was:
         tried by jury          tried by judge          decided by judge




      decided by Judge Frederick P. Stamp. Jr.
IT IS ORDERED that the Magistrate Judges Report and Recommendation is AFFIRMED and ADOPTED in its entirety; that the Petition
for Writ of Habeas Corpus is DENIED and DISMISSED WITHOUT PREJUDICE: that Petitioner has failed to Object, thus waiving his
right to seek appellate review; and that this Civil Action is DISMISSED WITHOUT PREJUDICE and STRICKEN from active docket of
this Court.




                                                                     CLERK OF COURT
 Date:   July 30. 2019                                               Cheryl Dean Riley


                                                                              Signature of Clerk or Deputy Clerk
